Citation Nr: 1501634	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-40 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Service connection for squamous cell carcinoma of the throat, to include as due to in-service herbicide exposure. 

2.  Service connection for a right shoulder disorder as due to squamous cell carcinoma of the throat.

3.  Service connection for a neck disorder as due to squamous cell carcinoma of the throat.

4.  Service connection for cataracts as due to squamous cell carcinoma of the throat.

5.  Service connection for a disorder manifested by difficulty swallowing as due to squamous cell carcinoma of the throat.

6.  Service connection for a dental disorder claimed as lack of oxygen to the gums as due to squamous cell carcinoma of the throat.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to April 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July
2008 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Indianapolis, Indiana.  

The Veteran and his spouse testified before a Decision Review Officer (DRO) at a January 2010 hearing conducted at the RO.  A transcript of the hearing is of record.  

In May 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for a VA medical opinion.  The case has been returned to the Board for appellate consideration.  Further discussion of AOJ compliance with the May 2013 Board remand directives is included in the Remand section below.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the AOJ. 


REMAND

The Veteran contends that service connection is warranted for squamous carcinoma of the right side of the neck and head, claimed as throat cancer, because it is related to in-service exposure to herbicides (Agent Orange).  Specifically, the Veteran contends that reasonable doubt should be resolved in his favor in determining that his squamous cell carcinoma of the throat originated in the respiratory system.  See April 2010 DRO hearing transcript.  He has also identified a number of disorders he claims were caused or aggravated by the squamous carcinoma of the throat.  

The Veteran served in the Republic of Vietnam from October 1966 to October 1967; therefore, in-service herbicide exposure is presumed.  See 38 C.F.R. 
 3.307(a)(6)(m) (2014).  Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 USCA § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3 309(e) (2014).  Respiratory cancer (specifically cancer of the lung, bronchus larynx or trachea only) is subject to the presumption of service connection.  Id.  

Even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct incurrence basis.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir.1994); see also McCartt v. West, 12 Vet App 164, 167 (1999).

Private treatment records indicate that the Veteran was diagnosed in 2003 with squamous cell carcinoma of the right side of the neck with no primary site identified.  The Veteran submitted three private medical opinions in support of the appeal.  The August and September 2008 opinions from D.A., M.D., and M.H., M.D., respectively, state that the Veteran's cancer "is thought" to have originated from the epithelial lining of the upper respiratory tract, particularly the pharyngeal area.  Such statement does not appear to be an opinion of probability, but rather a statement of possibility of such etiology.  The only general reason that M.H., M.D., indicated to support the suggestion that the Veteran's cancer (squamous cell carcinoma of the throat) was a respiratory cancer was that bronchus cancers are typically squamous cell in origin.   

In January 2010, D.A., M.D., attempted to clarify that the Veteran's cancer could be a respiratory cancer because of the right parotid tumor excised in 2003; however, D.A., M.D., did not further clarify why a tumor of the parotid gland would be indicative of a respiratory primary cancer, nor did he provide any other explanation as to why the Veteran's squamous cell carcinoma of the throat should be characterized as a respiratory cancer as defined in 38 C.F.R. § 3.309(e).  

Given the deficiencies in the private opinions of record in that such opinions are either speculative or lack a rationale, the Board remanded the case in May 2013 for a VA opinion to help determine the etiology of the Veteran's squamous cell carcinoma of the throat, to include whether squamous cell carcinoma of the throat is at least as likely as not a form of respiratory cancer subject to the presumption of service connection under 38 C.F.R. § 3.309(e).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Specifically, the May 2013 Board remand requested that the VA examiner opine as to whether the Veteran's squamous cell carcinoma of the throat is etiologically related to (incurred in, caused, or aggravated by) active service, to include the presumed herbicide exposure.  If the answer was in the affirmative, the May 2013 Board remand requested that the AOJ schedule the Veteran for the appropriate VA examination(s) to address the nature and etiology of the disorders claimed as secondary to the Veteran's squamous cell carcinoma of the throat. 

In July 2013, a VA examiner opined that the Veteran's squamous cell carcinoma of unknown primary is less likely than not to be related to active service, to include the presumed herbicide exposure.  In reaching this conclusion, the July 2013 VA examiner provided a thorough rationale for the opinion that the Veteran's squamous cell carcinoma was not a form of respiratory cancer subject to the presumption of service connection under 38 C.F.R. § 3.309(e).  However, the July 2013 VA examiner did not provide a rationale for the opinion that the Veteran's squamous cell carcinoma is less than not directly related to the presumed in-service herbicide exposure, i.e., the likelihood that in-service herbicide exposure resulted in the Veteran's squamous cell carcinoma of the throat.  Combee, 34 F.3d 1039.

A Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the foregoing, the Board finds that the July 2013 VA opinion does not substantially comply with the May 2013 Board remand order in that it did not provide a rationale for the opinion that the Veteran's squamous cell carcinoma of the throat is less than not directly related to in-service herbicide exposure.  Combee, 34 F.3d 1039.  Therefore, an addendum opinion is required to address the remaining question regarding the relationship between the Veteran's squamous cell carcinoma and in-service herbicide exposure.

Because the Veteran also avers that a right shoulder disorder, a neck disorder, cataracts, a disorder manifested by difficulty swallowing, and a dental disorder are all due to squamous cell carcinoma of the throat, a decision on the claim for service connection for the above-referenced claimed secondary disorders will be deferred and the issues remanded, as they are inextricably intertwined with the claim for service connection for squamous cell carcinoma of the throat.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).


Accordingly, the case is REMANDED for the following actions:

1. Arrange for the claims file to be reviewed by the July 2013 VA examiner, if available, and request an addendum opinion as to the remaining question regarding the relationship between the Veteran's squamous cell carcinoma of the throat and in-service herbicide exposure.

a. The examiner is requested to provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that in-service exposure to herbicides (Agent Orange) resulted in the Veteran's squamous cell carcinoma of the throat.  In providing reasons for this opinion, the examiner should give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent squamous cell carcinoma of the throat.  The VA examiner should not use as a reason for the opinion that throat cancer is not on VA's herbicide presumptive service connection list (38 C.F.R. §  3.309(e)).

If the VA examiner opines that the Veteran's squamous cell carcinoma of the throat is directly related in-service exposure to herbicides, the AOJ is requested to schedule the Veteran for the appropriate VA examination(s) to address the nature and etiology of the disorders claimed as secondary to squamous cell carcinoma of the throat.  Specifically, the examiner(s) is/are requested to opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's squamous cell carcinoma of the throat (1) proximately caused; or (2) aggravated (worsened beyond natural progression) the following disorders: 

i. A right shoulder disorder;

ii. A neck disorder;

iii. Cataracts;

iv. A disorder manifested by difficulty swallowing; and

v. A dental disorder (claimed as lack of oxygen to the gums).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.  With respect to the rationale for the opinion on the relationship between in-service exposure to herbicides and the Veteran's squamous cell carcinoma of the throat, the examiner is requested to not list as a reason that squamous cell carcinoma of the throat is not a respiratory cancer listed under 38 C.F.R. § 3.309(e).

2. Thereafter, the claims for service connection on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the appellant and authorized representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




